In a proceeding pursuant to Election Law § 16-102 to invalidate certificates of authorization purporting to designate Joseph K. Scannell, David W. Denenberg, Martha S. Offerman, and Jeffrey S. Anlyan as candidates in a primary election to be held on September 9, 2003, for the nomination of the Independence Party for the public offices of Member of the Nassau County Legislature, 5th District, Member of the Nassau County Legislature, 19th District, Town of Oyster Bay Town Clerk, and Town of North Hempstead Council Member, respectively, the petitioners appeal, as limited by their brief, from so much of a final order of the Supreme Court, Nassau County (Dunne, J.), entered August 15, 2003, as granted the motion of Joseph K. Scannell, David W. Denenberg, Martha S. Offerman, and Jeffrey S. Anlyan to dismiss the petition for failure to join a necessary party, and dismissed the proceeding.
Ordered that the final order is affirmed insofar as appealed from, without costs or disbursements.
Since the petition seeks to challenge the actions and authority of the Executive Committee of the Interim Committee of the Independence Party for the County of Nassau (hereinafter the Executive Committee), the Executive Committee was a necessary party to this proceeding. The petitioners’ failure to join the Executive Committee as a necessary party was jurisdictionally fatal. Therefore, the Supreme Court correctly granted the motion and dismissed the proceeding (see CPLR 1001 [a]; Matter of Barbuto v Sarcone, 275 AD2d 424 [2000]; Matter of Jenkins v Board of Elections of City of N.Y., 270 AD2d 436 [2000]; Matter of Curcio v Wolf 133 AD2d 188 [1987]). Santucci, J.P., Florio, Friedmann, Crane and Mastro, JJ., concur.